DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1, “of” should be changed to --at-- in the last line.
In claim 2, “when” should be changed to --, wherein-- in line 3.
In claim 3, it is not clear which of the substrate temperatures and body temperatures (at first timing A or at a second timing B recited in base claim 1) is being referred to in lines 5-7.
In claim 4, --a-- should be added before “deep” in line 2; “the deep” should be changed to --a deep-- in line 3; “wore” should be changed to --worn-- in line 5; it is not clear what is meant by “in advance” in line 7 (e.g., in advance of what?); there is lack of antecedent basis in the claim for “the in vivo thermal resistance Rthbody” in lines 7-8; it is not clear if the “value” recited in line 9 is referring to the “temporary value” recited in line 7; and there is lack of relationship between the elements of claim 4 with the elements recited in intervening claim 3.
In claim 5, there is lack of antecedent basis in the claim for “the in vivo thermal resistance Rthbody” in the last line.
In claim 7, it is not clear what is being instructed, as recited by the term “instructing” in line 2.
In claim 8, it is not clear if the step of “obtaining the in vivo thermal resistance Rthbody,” as recited in lines 2-3, is performed in addition to or is part of the calculated in vivo thermal resistance Rthbody recited in intervening claim 2; and there is lack of antecedent basis in the claim for “the deep body temperature Tcore” in the last two lines.
In claim 9, it is not clear if the step of “obtaining the in vivo thermal resistance Rthbody,” as recited in lines 2-3, is performed in addition to or is part of the calculated in vivo thermal resistance Rthbody recited in intervening claim 2.
In claim 10, it is not clear if the step of “obtaining the in vivo thermal resistance Rthbody,” as recited in lines 2-3, is performed in addition to or is part of the calculated in vivo thermal resistance Rthbody recited in intervening claim 2.
In claim 11, there is lack of antecedent basis in the claim for “the in vivo thermal resistance Rthbody” in line 2; it is not clear what is meant by calculating the in vivo thermal resistance “back” from the substrate temperature and the body surface temperature, as recited in lines 2-3; it is not clear which of the substrate temperatures and body temperatures (at first timing A or at a second timing B recited in base claim 1) is being referred to in line 3; it is not clear which measurement is being referred to by “the measurement” in line 4; there is lack of antecedent basis in the claim for “the deep body temperature Tcore” in lines 4-5; and it is not clear what is meant by “in advance” in line 5 (e.g., in advance of what?).
In claim 12, --an-- should be added before “electrocardiogram” in line 2.
Claim 6 is objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is not clear which of the substrate temperatures and body temperatures (at first timing A or at a second timing B recited in base claim 1) is being referred to in lines 5-7.
In claim 4, there is lack of antecedent basis in the claim for “the in vivo thermal resistance Rthbody” in lines 7-8; and it is not clear if the “value” recited in line 9 is referring to the “temporary value” recited in line 7.
In claim 5, there is lack of antecedent basis in the claim for “the in vivo thermal resistance Rthbody” in the last line.
In claim 7, it is not clear what is being instructed, as recited by the term “instructing” in line 2.
In claim 8, it is not clear if the step of “obtaining the in vivo thermal resistance Rthbody,” as recited in lines 2-3, is performed in addition to or is part of the calculated in vivo thermal resistance Rthbody recited in intervening claim 2; and there is lack of antecedent basis in the claim for “the deep body temperature Tcore” in the last two lines.
In claim 9, it is not clear if the step of “obtaining the in vivo thermal resistance Rthbody,” as recited in lines 2-3, is performed in addition to or is part of the calculated in vivo thermal resistance Rthbody recited in intervening claim 2.
In claim 10, it is not clear if the step of “obtaining the in vivo thermal resistance Rthbody,” as recited in lines 2-3, is performed in addition to or is part of the calculated in vivo thermal resistance Rthbody recited in intervening claim 2.
In claim 11, there is lack of antecedent basis in the claim for “the in vivo thermal resistance Rthbody” in line 2; it is not clear what is meant by calculating the in vivo thermal resistance “back” from the substrate temperature and the body surface temperature, as recited in lines 2-3; it is not clear which of the substrate temperatures and body temperatures (at first timing A or at a second timing B recited in base claim 1) is being referred to in line 3; it is not clear which measurement is being referred to by “the measurement” in line 4; and there is lack of antecedent basis in the claim for “the deep body temperature Tcore” in lines 4-5.
Claim 6 is rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2003/0111605 to Sato et al [hereinafter Sato].
Referring to claim 1, Sato discloses a biological data measurement device (figures 1, 2, 14, 15), comprising:
a substrate (2) disposed at a position spaced a predetermined distance from a body surface of a living organism as a measuring object via a support member (50) so that an air layer (space) is formed between the substrate (2) and the body surface (at distal tip 58a),
wherein the substrate (2) is provided with temperature measurement means including an infrared thermometer (12) for measuring a body surface temperature of the body surface and a substrate thermometer (D1/D2) for measuring a substrate temperature of the substrate (paragraphs 60, 63, 103, 107, 111), and
the temperature measurement means measures the body surface temperature and the substrate temperature in the same place (figure 15) at least twice of a first timing A and a second timing B (multiple temperature measurements are obtained at different times when using the thermometer to measure temperatures).

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A biological data measurement device, comprising a calculator operating such that an in vivo thermal resistance Rthbody is calculated from an equation Rthair x b/(a-b), wherein a difference between the body surface temperatures Tsk measured at the first timing A and measured at the second timing B is a, a difference between the substrate temperatures Tsub measured at the first timing A and measured at the second timing B is b, and a thermal resistance of the air layer is Rthair (claim 2); comprising a calculator operating such that when a thermal resistance of the air layer is Rthair and a heat flow that flows substantially perpendicular to the body surface is Ith, the heat flow Ith is obtained from an equation (Tsk-Tsub)/Rthair, and a predetermined delay time is added to the substrate temperature Tsub in order to correct a response delay of the body surface temperature Tsk as compared with the substrate temperature Tsub (claim 3); comprising a calculator operating such that a ZHF state is temporarily created by raising a case temperature Tcase of a case, in which the biological data measurement device is accommodated, up to a deep body temperature Tcore using a heating element, thereby calculating the in vivo thermal resistance Rthbody based on the ZHF state (claim 5); comprising means for calculating the in vivo thermal resistance Rthbody back from the substrate temperature Tsub and the body surface temperature Tsk, both of which are obtained at an initial stage of the measurement, so that the deep body temperature Tcore becomes a body temperature at rest which is input in advance (claim 11); wherein an ECG measurement circuit for measuring electrocardiogram is mounted on the substrate, at least two electrodes in contact with the body surface are disposed at a predetermined distance apart on the wearing belt, a contact portion is provided between the wearing belt and the case in order to connect the two electrodes to the ECG measurement circuit, and a body temperature signal measurement by the temperature measurement means is carried out simultaneously with an electrocardiographic signal measurement by the ECG measurement circuit (claim 12).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing a thermometer for measuring a body temperature, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/22/22